Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                           DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
1. 	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product, or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product, or
(4) A process and an apparatus or means specifically designed for carrying out the said process, or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

 2. 	Group I, claims 1-5, drawn to a road side unit comprising a processor, a memory, and communication circuitry, the road side unit being connected to a network via its communication circuitry, the road side unit further comprising computer-executable instructions stored in the memory of the road side unit which, when executed by the processor of the road side unit, cause the road side unit to perform operations comprising: receiving configuration information related to how the road side unit should advertise information associated with the road side unit, and based on the configuration information, sending a transmission of information associated with the road side unit, the transmission being sent over a channel to one or more vehicles, such that the road side unit is selectable by the one or more vehicles based on the information associated with the road side unit, wherein the information associated with the road side unit comprises at least one of a location of the road side unit, a coverage area associated with the road side unit, one or more services obtainable via the road side unit, one or more access technologies supported by the road side unit, an indication of a connectivity type associated with the road side unit, or a period of time during which the information is valid, classified in class 370, subclass 310.

 	Group II, claims 6-9, drawn to a road side unit comprising a processor, a memory, and communication circuitry, the apparatus being connected to a network via its communication circuitry, the road side unit further comprising computer-executable instructions stored in the memory of the road side unit which, when executed by the processor of the road side unit, cause the road side unit to perform operations comprising: receiving a first request for information associated with road side units, the request indicating one or more areas pertaining to the first request for information, determining whether the information pertaining to the one or more areas is available at the road side unit, if the information pertaining to the one or more areas is not available at the road side unit, determining one or more target road side units corresponding to the one or more areas, and if the information pertaining to the one or more areas is available at the road side unit, sending a response to one or more vehicles, the , classified in class 455, subclass 414.3.

 	Group IlI, claims 10-12, drawn to a vehicle apparatus comprising a processor, a memory, and communication circuitry, the vehicle apparatus further comprising computer-executable instructions stored in the memory of the vehicle apparatus which, when executed by the processor of the vehicle apparatus, cause the vehicle apparatus to perform operations comprising: sending a request, to a road side unit repository, for service information associated with an area, in response to the request, receiving, from the road side unit repository, a response comprising the service information associated with the area, wherein the response indicates a location or boundary for which the road side unit repository is responsible, classified in class 455, subclass 422.1.

 	Group IV, claims 13, drawn to a road side unit repository apparatus comprising a processor, a memory, and communication circuitry, the apparatus being connected to a network via its communication circuitry, the apparatus further comprising computer-executable instructions stored in the memory of the vehicle apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform operations comprising: receiving a first message from a vehicle apparatus, the message indicating that the vehicle apparatus is able to be a service provider, the first message further indicating criteria required for the vehicle apparatus to be the service provider, receiving a second message, from a node, the second message comprising a request for a service, determining that the request for service meets the service criteria, assigning a service identity to the service, sending the service identity to the vehicle apparatus and to the node, and sending an indication, to the vehicle apparatus and to the node, that the vehicle apparatus and the node should include the service identity in neighbor discovery messages that are sent between each other, classified in class 455, subclass 410.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, III and IV lack unity of invention because the groups do not share the same or corresponding technical feature.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Nghi H. Ly


/NGHI H LY/Primary Examiner, Art Unit 2642